Citation Nr: 1126705	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  09-43 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for residuals of a fractured pelvis and right acetabulum with degenerative arthritis (hereinafter right hip disability).

2.	Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to June 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing at the RO in St. Petersburg, Florida in May 2011.  This transcript has been associated with the file.

The issue of entitlement to an evaluation in excess of 20 percent for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	A December 1999 Board decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disability as there was no evidence establishing a nexus between the Veteran's current lumbar spine disability and service.  

2.	Evidence received since the December 1999 Board decision is cumulative of the evidence of record at the time of the December 1999 denial and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine disability nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1.	The December 1999 Board decision which denied the Veteran's claim of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.	New and material evidence has not been submitted for the claim of entitlement to service connection for a lumbar spine disability and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in April 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the April 2008 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  With regard to the Veteran's Social Security Administration (SSA) records, an April 2009 response from the SSA indicated that his medical records had been destroyed and were no longer available.  The Veteran was notified of this in May 2009 and informed he could submit any additional records he had in his possession.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for entitlement to service connection for a lumbar spine disability.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought a prior claim for service connection for a lumbar spine disability in April 1997.  The claim was denied in a December 1999 Board decision, of which the appellant was notified in that same month.  The December 1999 Board decision is final.  38 U.S.C.A. §§ 7103, 7266.  The appellant filed his petition to reopen his claim in March 2008.

At the time of the December 1999 denial, the evidence of record included service treatment records, private treatment records, and the Veteran's personal statements.  The Board determined there was no evidence to show the Veteran's lumbar spine disability was related to service.  See December 1999 Board decision.  

Following his application to reopen his claim, the Veteran submitted evidence including personal statements, VA treatment records, private treatment records, and hearing testimony.  As discussed below, reopening is not warranted on the basis of this evidence.

The evidence provided by the appellant after the December 1999 Board decision is either duplicative of evidence previously considered or does not pertain to the grounds of the prior, final denial.  The Veteran's personal statements repeat that he believes his lumbar spine disability was caused by the in-service automobile accident that caused his service-connected right hip disability.  See e.g., November 2009 statement.  

The VA and private treatment records are duplicative in that they indicate the Veteran currently has a lumbar spine disability.  See e.g., December 2006 private treatment record from Dr. H. which reported lumbar spinal stenosis.  The VA treatment records have also noted the Veteran suffers from multiple lumbar spine problems, but there is no opinion relating them to service.  See e.g., May 2008 VA treatment record.  The private treatment records also reflect the Veteran suffers from a right hip disability, but there is no indication that his lumbar spine disorder is related to this condition or to service.  See e.g., September 2009 private treatment record from Dr. O. indicating the Veteran suffers from degenerative joint disease (DJD) of both hips as well as problems with his hands and August 2010 statement from Dr. S. noting the Veteran suffers from severe bilateral hip DJD.  

At the Veteran's May 2011 Board hearing he testified that he believed the in-service automobile accident caused his current lumbar spine disability.  The Veteran also testified that he was currently undergoing orthopedic treatment for his lumbar spine disability.  The Veteran's wife testified that they believed the right hip disability and lumbar spine disability were being rated under one Diagnostic Code and that he had already been service-connected for a lumbar spine disability.  The Veteran and his wife also testified that doctors have linked the Veteran's lumbar spine disability to service.  However, as noted above, the private and VA treatment records identify that the Veteran suffers from both a right hip and lumbar spine disability, but they do not link the lumbar spine disability to service. 

Unfortunately, the Board finds that reopening is not warranted based on the evidence provided since the December 1999 Board decision.  The VA and private treatment records are new, in that they show the extent of the Veteran's lumbar spine disability and were not previously considered.  The Veteran's and his wife's statements and testimony are also new.  However, the above described evidence is not material because it still does not show the Veteran's lumbar spine disability was caused by active duty.  

The Board finds that new and material evidence has not been received to establish a nexus between service and the Veteran's lumbar spine disability.  The petition to reopen the claim of service connection for a lumbar spine disability is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen claim of entitlement to service connection for a lumbar spine disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for a lumbar spine disability is denied.




REMAND

The Veteran contends that he should receive an evaluation in excess of 20 percent for his right hip disability.  

The Board notes that the Veteran was afforded a VA examination in January 2010 for his right hip disability.  The Veteran has indicated that he believes this examination was not adequate and there were misstatements made on the examination report, specifically that the Veteran was physically able to cross his legs, when he testified that he has not been able to do so for 10 years.  See May 2011 Board hearing transcript.

In reviewing the January 2010 VA examination the Board notes that the Veteran was listed as having retired not due to any disability, but due to reaching the age or work duration required for retirement.  However, at the May 2011 Board hearing the Veteran testified that he had to retire in large part due to his right hip disability.

The January 2010 VA examiner also stated there was no objective evidence of pain with active motion of the right hip.  Furthermore, the Board observes the Veteran's range of motion was recorded as identical for both the left and right hips.

In reviewing the September 2007 VA examination report, 3 years earlier than the most recent examination, on range of motion testing the examiner explicitly stated what the Veteran's range of motion was and where pain began.  The September 2007 VA examiner also noted that the Veteran was unable to perform repetitive motion exercises due to stiffness, decreased range of motion, and pain in the right hip.  However, the January 2010 VA examiner stated there were no additional limitations after 3 repetitions of range of motion and no objective evidence of pain.  The January 2010 VA examiner also reported no degree at which pain began on range of motion testing.

The Court of Appeals for Veterans Claims has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

In light of the discrepancies between the September 2007 and January 2010 VA examinations, and the Veteran's May 2011 testimony, the Veteran should be afforded a new VA examination to determine the current severity of his right hip disability.

The Board further notes that the most recent VA treatment records in the claims file are from December 2009.  On remand, the RO should make efforts to obtain all outstanding treatment records at any VA treatment facility from December 2009 through the present.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records for the period from December 2009 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.	After completing the above, schedule the Veteran for a VA examination to determine the current severity of his right hip disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.  Specifically, range of motion studies must be performed, with indications of at what degree pain occurs.  The examiner must also comment on any functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.	After the above development is completed and any other development that may be warranted, the AOJ should readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


